DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/08/2022 has been entered.
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-3, 7-10, 12-17 and 20 under AIA  35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection.  
          
Response to Amendment
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-3, 7-10, 12-17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claims 1, 16, and 20, each of the claims recites:
	“detecting a plurality of objects that appear throughout a continuous sequence of frames in a first shot of in the video; determining a number of objects that are included in the plurality of objects; …generating two copies of the first shot;… centering the remaining objects of the plurality of objects in the bottom section of the vertical window”. It is not clear, with respect to claim 1, whether a number of objects that are included in the plurality of objects being a number of objects from each frame or a number of objects collectively from all the frames in the first shot; for claims 16 and 20, the term “a number of objects” is interpreted as a number of objects detected in the first shot. Further, it is not clear, with respect to claims 1, 16, and 20 whether each of two copies comprising all frames in the first shot or particular frames in the first shot, and what the remaining object(s) is referred to, whether it be the remaining objects for each frame or with respect to the second number. 
	Claims 1, 16, and 20 also recite:    
	“in response to determining that the number of objects corresponds to a first number of objects, …;
	in response to determining that the number of objects corresponds to a second number of objects, …”, as recited in claim 1; and 
	“in response to determining that the number of objects corresponds to a first number of objects, …;
	in response to determining that the number of objects corresponds to a second number of objects, …; and
	in response to determining that the number of objects corresponds to a third number of objects,…”, as recited in claims 16 and 20;
	each of these claims covers two or three possible numbers or range of numbers of object, but does not indicate a complete possible number of objects. For example, claim 1 and its dependent claim 3 cover the cases in which the number of objects is “one” and “three or more”, but leave the case where the number of objects being “two” unaccounted for. Similarly, claims 16 and 20 does not consider the case in which the number of objects is a number other than a first number, a second number, or a third number. An incomplete conditional statement may not be given weight, see MPEP 2111.04, II. 
	Claim 3 recites wherein the first number of objects is one; however, claim 1 also recites, in response to the number of objects corresponds to a first number, center a first object and center remaining objects, which is unclear as to the remaining objects.    
	Therefore, claims 1, 16, their respective dependent claims and claim 20 are deemed indefinite.    

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

7.	Claims 1, 3, 7, 8, 12, 16, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador et al. (US Publication 2008/0019661, hereinafter Obrador) in view of Rathore et al. (US Publication 2019/0139282, hereinafter Rathore), and further in view of Bhattacharjee et al. (US Patent 10,643,093, hereinafter Bhattacharjee) and Yun et al. (US Publication 2020/0257436, hereinafter Yun).
Regarding claim 1, Obrador discloses a method comprising: 
receiving, by one or more processors, a video comprising one or more shots in a first aspect ratio (Obrador, para’s 0116-0118, receiving video shots, video images are captured with a default aspect ratio); 
detecting a plurality of objects that appear throughout a continuous sequence of frames in a first shot of in the video; determining a number of objects that are included in the plurality of objects (Obrador, para’s 0032 and 0043, detecting faces or object in the sequences of frames including a number of faces or objects in each of the frames); 
in response to determining that the number of objects corresponds to a first number of objects, performing operations comprising: generating two copies of the first shot (Obrador, fig. 7A, two static objects can be captured; since a copy of a first shot is generated, a second copy of the first set obviously can be generated and is also well known in the art);
Obrador does not explicitly disclose:
inserting a copy of the two copies of the first shot in a top section of a vertical window and a bottom section of the vertical window; centering a first object of the plurality of objects in the top section of the vertical window; and centering remaining objects of the plurality of objects in the bottom section of the vertical window;
in response to the number of objects corresponds to a second number of objects, performing operations comprising: generating reduced size frames of the first shot that include the plurality of objects; positioning the reduced size frames in a top section of a vertical window; focusing a bottom section of the vertical window on an object of the plurality of objects in the frames; cropping out other content of the frames of the first shot outside of the bottom section of the vertical window; and reducing a size of the object to fit within the bottom section of the vertical window.
Rathore discloses inserting a copy of the two copies of the first shot in a top section of a vertical window and a bottom section of the vertical window (Rathore, fig. 1, element 122 illustrates stacking one bounding box over another bounding box; bounding box is cropped to fit into a preconfigured layouts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rathore’s technique into Obrador-Bhattacharjee’s invention for enhancing user’s viewing experience by providing visual effect for object presentation.
Obrador-Rathore does not explicitly disclose:
centering a first object of the plurality of objects in the top section of the vertical window; and centering remaining objects of the plurality of objects in the bottom section of the vertical window;
in response to the number of objects corresponds to a second number of objects, performing operations comprising: generating reduced size frames of the first shot that include the plurality of objects; positioning the reduced size frames in a top section of a vertical window; focusing a bottom section of the vertical window on an object of the plurality of objects in the frames; cropping out other content of the frames of the first shot outside of the bottom section of the vertical window; and reducing a size of the object to fit within the bottom section of the vertical window.
Bhattacharjee discloses:
centering a first object of the plurality of objects in the top section of the vertical window; and centering remaining objects of the plurality of objects in the bottom section of the vertical window (Bhattacharjee, col. 1, line 29 to col. 2, line 34, generating a bounding box with detected object in the center of the box; the bounding box can be of any size “aspect ratio” and orientation “vertical”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bhattacharjee’s technique into Obrador-Rathore’s invention for enhancing user’s viewing experience by providing visual effect for object presentation.
Obrador-Rathore-Bhattacharjee does not explicitly disclose:
in response to the number of objects corresponds to a second number of objects, performing operations comprising: generating reduced size frames of the first shot that include the plurality of objects; positioning the reduced size frames in a top section of a vertical window; focusing a bottom section of the vertical window on an object of the plurality of objects in the frames; cropping out other content of the frames of the first shot outside of the bottom section of the vertical window; and reducing a size of the object to fit within the bottom section of the vertical window.
Yun discloses:
in response to the number of objects corresponds to a second number of objects, performing operations comprising: generating reduced size frames of the first shot that include the plurality of objects; positioning the reduced size frames in a top section of a vertical window; focusing a bottom section of the vertical window on an object of the plurality of objects in the frames; cropping out other content of the frames of the first shot outside of the bottom section of the vertical window; reducing a size of the object to fit within the bottom section of the vertical window (Yun, fig. 7A, stacking a reduced frame portion on top of another portion wherein size of the another portion can be the same is well known in the art, see Bhattacharjee and Rathore above; Bhattacharjee, fig. 5; col. 7, lines 1-12; Rathore, fig. 1, para. 0035, fig. 7, elements 206(3) and 106(1), generating reduced size of a frame; frame can be reduced to different sizes to fit a preconfigured layout; reducing frame size also reducing object size; Bhattacharjee as recited above discloses  focusing a bottom section of the vertical window on an object of the plurality of objects in the frames, see Bhattacharjee above, col. 1, line 29 to col. 2, line 34, focusing detected object in the center of a bounding box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yun’s teaching and well-known technique in the art into Obrador-Bhattacharjee-Rathore for enhancing user’s video editing experience by providing effective visual presentation of the video content.

Regarding claim 3, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 1, wherein the first number of objects is one, wherein the second number of objects is three or more (Obrador, para. 0101, one object is well known in video art; Bhattacharjee, col. 1, line 29 to col. 2, line 34, col. 6, lines 23-50, defining multiple labels of the objects included in an image “two objects”; generating a bounding box with each detected object in the center of the box; Yun, fig. 10c, three objects).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 7, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 1, further comprising automatically cropping continuous portions of frames to remove content from frames of the video that is outside of the vertical window (Obrador, para. 0118, cropping video frames; Rathore, fig. 1, element 122, bounding box is cropped to fit into a pre-configured layout; Bhattacharjee, col. 6, line 63 to col. 7, line 21; cropping bounding boxes).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 8, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 1, further comprising: 
generating a modified video comprising the one or more shots in a second aspect ratio, wherein the second aspect ratio corresponds to a vertical layout (Obrador, para’s 0116-0118, generate a modified video comprising selected shots by aligning the video frames within a vertical window and cropping the video frames of the selected shots to a common aspect ratio “a second aspect ratio”; and wherein the generating the modified video further comprises: 
positioning the vertical window having a width of the vertical layout over a sequence of frames in the first shot, the vertical window having first and second sections (Obrador, para’s 0116-0118, generate a modified video comprising selected shots by aligning the video frames within a vertical window and cropping the video frames of the selected shots to a common aspect ratio; Rathore, fig. 1, the frame/window can have first and second sections); and 
determining that an object of the one or more objects is positioned within the sequence of frames outside of the width of the vertical window for a majority of frames in the sequence of frames (Rathore, fig. 1, some portion of the object(s) as seen in frames 106(1-3) may be outside of the width of the bounding box).
The motivation and obviousness arguments are the same as claim 1.


Regarding claim 12, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 1, wherein a first size of the top section is not equal to a second size of the bottom section (Rathore, see fig. 1, the first and second sections can be of different sizes).
The motivation and obviousness arguments are the same as claim 11.

Regarding claims 16, Obrador discloses a system comprising: a processor configured to perform operations comprising:
receiving a video comprising one or more shots in a first aspect ratio; detecting one or more objects in a first shot of the video; determining a number of objects that are included in the one or more objects (Obrador, para’s 0116-0118, receiving video shots, video images are captured with a default “first” aspect ratio; para’s 0032 and 0043, detecting faces or object in a “first” shot including a number of faces or objects in the shot);
in response to determining that the number of objects corresponds to a first number of objects, aligning the one or more objects within a vertical window corresponding to a second aspect ratio, the vertical window placed on top of the one or more objects (Obrador, para’s 0101 and 0110, shot with a single object can be left intact in output video frame/window with the same width and height or reduced resolution as is well known in the art, see para. 0118, cropping video frames);
in response to determining that the number of objects corresponds to a second number of objects, and that the one or more objects are static, performing operations comprising: generating two copies of the first shot (Obrador, fig. 7A, two static objects can be captured; since a copy of a first shot is generated, a second copy of the first set obviously can be generated and is also well known in the art);
Obrador does not explicitly disclose:
centering the one or more objects in the vertical window;
inserting a copy of the two copies of the first shot in a top section of a vertical window and a bottom section of the vertical window; centering a first object of the plurality of objects in the top section of the vertical window; and centering remaining objects of the plurality of objects in the bottom section of the vertical window;
in response to the number of objects corresponds to a third number of objects, performing operations comprising: generating reduced size frames of the first shot that include the plurality of objects; positioning the reduced size frames in a top section of a vertical window; focusing a bottom section of the vertical window on an object of the plurality of objects in the frames; cropping out other content of the frames of the first shot outside of the bottom section of the vertical window; and reducing a size of the object to fit within the bottom section of the vertical window.
Rathore discloses inserting a copy of the two copies of the first shot in a top section of a vertical window and a bottom section of the vertical window (Rathore, fig. 1, element 122 illustrates stacking one bounding box over another bounding box; bounding box is cropped to fit into a preconfigured layouts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rathore’s technique into Obrador-Bhattacharjee’s invention for enhancing user’s viewing experience by providing visual effect for object presentation.
Obrador-Rathore does not explicitly disclose:
centering the each of the one or more objects in the vertical window; centering a first object of the plurality of objects in the top section of the vertical window; and centering remaining objects of the plurality of objects in the bottom section of the vertical window.
Bhattacharjee discloses:
centering the each of the one or more objects in the vertical window; centering a first object of the plurality of objects in the top section of the vertical window; and centering remaining objects of the plurality of objects in the bottom section of the vertical window (Bhattacharjee, col. 1, line 29 to col. 2, line 34, generating a bounding box with each detected object in the center of the box; the bounding box can be of any size “aspect ratio” and orientation “vertical”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bhattacharjee’s technique into Obrador-Rathore’s invention for enhancing user’s viewing experience by providing visual effect for object presentation.
Obrador-Rathore-Bhattacharjee does not explicitly disclose:
in response to the number of objects corresponds to a third number of objects, performing operations comprising: generating reduced size frames of the first shot that include the plurality of objects; positioning the reduced size frames in a top section of a vertical window; focusing a bottom section of the vertical window on an object of the plurality of objects in the frames; cropping out other content of the frames of the first shot outside of the bottom section of the vertical window; and reducing a size of the object to fit within the bottom section of the vertical window.
Yun discloses:
in response to the number of objects corresponds to a third number of objects, performing operations comprising: generating reduced size frames of the first shot that include the plurality of objects; positioning the reduced size frames in a top section of a vertical window; focusing a bottom section of the vertical window on an object of the plurality of objects in the frames; cropping out other content of the frames of the first shot outside of the bottom section of the vertical window; reducing a size of the object to fit within the bottom section of the vertical window (Yun, fig. 7A, stacking a reduced frame portion on top of another portion wherein size of the another portion can be the same is well known in the art, see Bhattacharjee and Rathore above; Bhattacharjee, fig. 5; col. 7, lines 1-12; Rathore, fig. 1, para. 0035, fig. 7, elements 206(3) and 106(1), generating reduced size of a frame; frame can be reduced to different sizes to fit a preconfigured layout; reducing frame size also reducing object size; Bhattacharjee as recited above discloses  focusing a bottom section of the vertical window on an object of the plurality of objects in the frames, see Bhattacharjee above, col. 1, line 29 to col. 2, line 34, focusing detected object in the center of a bounding box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yun’s technique into Obrador-Bhattacharjee-Rathore for enhancing user’s video editing experience by providing effective visual presentation of the video content.

Regarding claim 20, this claim comprises limitations substantially the same as claim 16; therefore, it is rejected for similar rationale.
Obrador further disclose processors and storage medium (Obrador, para. 0030, the video production system 10 may be embedded in electronic devices, including desktop and workstation computers with processors and machine readable medium).

8.	Claims 2 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Rathore- Bhattacharjee-Yun, as applied to claims 1 and 16 above, in view of Gao et al. (US Publication 2011/0064318, hereinafter Gao) or Yokomizu (US Publication 20030227493).
Regarding claim 2, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 1, further comprising:
in response to determining that the number of objects corresponds to the first number of objects, determining whether the one or more objects are moving (Obrador, para. 0088, processing still images; Bhattacharjee, col. 1, line 29 to col. 2, line 34, col. 6, lines 23-50, defining label(s) of the one or more objects included in an image “static objects”; generating a bounding box with each detected static object),
automatically cropping continuous portions of frames of the video to remove content from the frames that is outside of the vertical window (Obrador, para. 0118, cropping frames; Bhattacharjee, col. 6, line 63 to col. 7, line 21; cropping bounding boxes, Rathore, fig. 1, element 122, bounding box is cropped to fit into a preconfigured layouts).
Obrador-Rathore-Bhattacharjee-Yun does not explicitly disclose in response to determining that the one or more objects are moving, panning the vertical window along a direction of movement of the one or more objects; and 
However the feature “in response to determining that the one or more objects are moving, panning the vertical window along a direction of movement of the one or more objects” is well known in the art as disclosed by both Gao (see para. 0022, panning or zooming image that contain moving object) and/or Yokomizo (see para. 0051, panning a moving object).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gao’s technique or Yokomizu’s technique into Obrador-Rathore-Bhattacharjee-Yun‘s invention to provide cropping, as the vertical window is panned, the continuous portion of frames to remove content from the continuous portion of frames that is outside of the vertical window. The motivation would have been to enhance user’s video editing experience by effectively identifying moving objects in video images.
Regarding claim 17, this claim comprises limitations substantially the same as claim 2; therefore, it is rejected by similar rationale.

9.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Rathore-Bhattacharjee-Yun, as applied to claim 1 above, in view of Srivastava (US Publication 2019/0087690).
Regarding claim 10, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 1.
Obrador-Rathore-Bhattacharjee-Yun does not explicitly disclose generating a low resolution version of the first shot, wherein the object is identified by processing the low resolution version of the first shot.
Srivastava discloses generating a low resolution version of the first shot, wherein the object is identified by processing the low resolution version of the first shot (Srivastava, para’s 0035 and 0070, detecting face using low resolution image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srivastava’s teachings of identifying object using low resolution image into Obrador-Rathore-Bhattacharjee-Yun’s invention for saving system power and storage resource.

10.	Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Rathore-Bhattacharjee-Yun, as applied to claim 1 above, in view of Shimada et al. (Japanese Patent JP02009124298A, June 4, 2009, hereinafter Shimada) and Winn et al. (US Publication 2017/0359560, hereinafter Winn).
Regarding claim 13, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 1, further comprising generating for display an editing interface that presents the modified video, the editing interface comprising a first portion that represents the one or more shots in the video, a second portion that presents a preview of the modified video corresponding to a selected one of the one or more shots, and a fourth portion representing a timeline of the selected one of the one or more shots (Abrador, fig. 7, interface for displaying video shots; fig’s 16 and 17, interface for displaying event timeline and capture time; Rathore, para. 0052 generate preview images; Yun, para. 0106, interface for displaying preview images).
Obrador-Rathore-Bhattacharjee-Yun does not explicitly disclose a first portion that includes one or more interactive icons that represent the one or more shots in the video, and a third portion that includes a plurality of editing options.
Shimada discloses a first portion that includes one or more interactive icons that represent the one or more shots in the video (Shimada, Abstract, Interface can include a thumbnail representing a shot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shimada’s technique into Obrador-Rathore-Bhattacharjee-Yun’s invention for enhancing user’s search experience by using search icons to identify video shots.
Obrador-Rathore-Bhattacharjee-Yun-Shimadar does not explicitly disclose a third portion that includes a plurality of editing options.
Winn discloses a third portion that includes a plurality of editing options (Winn, para. 0088, editing interface provide editing options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Winn’s technique into Obrador-Rathore-Bhattacharjee-Yun-Shimada for enhancing user’s video editing experience by providing convenience to effectively edit video images.

11.	Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Rathore-Bhattacharjee-Yun, as applied to claim 1 above, in view of Official Notice.
Regarding claim 14, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 1.
Obrador-Obrador-Rathore-Bhattacharjee-Yun is silent as to wherein the video is received via a website, wherein the modified video is presented to a user on the website, wherein an adjustment to the modified video is received from the user via the website, and wherein the website publishes the modified video for access by multiple users responsive to receiving user input.
Official Notice is taken (see MPEP 2144.03) as receiving video via a website wherein the modified video is presented to a user on the website, wherein an adjustment to the modified video is received from the user via the website, and wherein the website publishes the modified video for access by multiple users responsive to receiving user input was well known in the art before the effective filing date of the claimed invention.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this well-known technique into Obrador-Rathore-Bhattacharjee-Yun’s invention to enhance user’s video editing experience by providing convenience to effectively edit video images.  
 
12.	Claims 9 and 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Rathore-Bhattacharjee-Yun, as applied to claim 1 above, in view of Soroushian et al. (US Publication 2013/0051767, hereinafter Soroushian-767) or Soroushian et al. (US Publication 2013/0051768, hereinafter Soroushian-768).
Regarding claim 9, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 8, and further disclose a first and a second portions of the frame, and position reduced size of the first and the second portions of the frame into a first portion and the second portions of the vertical window as described in previous claims.
Obrador-Rathore-Bhattacharjee-Yun does not explicitly disclose but Soroushian-767 or Soroushian-768 discloses: 
reducing a scale of a first portion of the frames over which the vertical window is positioned by an amount corresponding to a height and a width of the first section of the vertical window; 
reducing a scale of a second portion of the frames in which the object is positioned outside of the width of the vertical window by an amount corresponding to a height and a width of the second section of the vertical window; 
moving the reduced scale first portion of the frames into the first section of the vertical window; and 
copying the reduced scale second portion of the frames into the second section of the vertical window (see Soroushian-767, para. 0063, fig. 5, reduce scale of a frame to have the same aspect ratio as the original frame; Soroushian-768, para’s 0040-0045; different resolution and width).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Soroushian-767 or Soroushian-768’s technique into Obrador-Rathore-Bhattacharjee-Yun’s invention for enhancing user’s search experience by providing effective format of video.

Regarding claim 15, Obrador-Rathore-Bhattacharjee-Yun discloses the method of claim 1, wherein the first aspect ratio corresponds to a horizontal or square layout (Obrador, para’s 0116-0118, default aspect ratio is square or rectangular).
Obrador-Rathore-Bhattacharjee-Yun does not explicitly disclose but Soroushian-767 or Soroushian-768 discloses  the second aspect ratio corresponds to a vertical layout having a width that is smaller than a width of the horizontal or square layout, and heights of first and second sections of a vertical window are smaller than a height of the vertical window and the width of the first and second sections match a width of the vertical window, and wherein a combined height of the first and second sections matches a height of the vertical window (see Soroushian-767, para. 0063, fig. 5 and Soroushian-768, para’s 0040-0045; different resolution and width).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Soroushian-767 or Soroushian-768’s technique into Obrador-Rathore-Bhattacharjee-Yun’s invention for enhancing user’s search experience by providing effective format of video.

Allowable Subject Matter
13. 	Claim 18 is rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action . 

Consideration of Reference/Prior Art
14.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484